Plaintiffs made application for the use of the auditorium in the River Rouge school for the evenings of March 17, July 17, and October 17, 1924. The petition was intended to comply with the provisions of Act No. 318, Pub. Acts 1917 (Comp. Laws Supp. 1922, § 5870 [107]). Their application was denied by the school board. A writ of mandamus was issued by the circuit judge, directing the school board to grant the use of the auditorium for those dates. The school board brought the case into this court by writ of certiorari.
The case was argued and submitted in this court October 7, 1924. The last brief on the part of the plaintiffs was filed in this court November 5, 1924, and the last brief on the part of the defendants was filed October 16, 1924. A recital of these dates shows that the case at this time is academic.
We have often held that, when a case presents simply abstract questions of law which do not rest on existing facts, and when action by this court would be futile, we will not decide the questions thus presented. Some of the cases areCarlson v. Wyman, 189 Mich. 402; Blickle v. Board of Education,210 Mich. 196; Tierney v. Union School District, 210 Mich. 424, and the many cases cited therein.
Writ is dismissed, without costs to either party.
McDONALD, STEERE, FELLOWS, and WIEST, JJ., concurred with MOORE, J. *Page 203